A. D. KENAMOND, Judge.
On April 10,1950, at one-thirty o’clock A. M., claimant Kenneth G. Smith was driving his 1949 Plymouth station wagon over and upon the Bridge Street bridge, entering U. S. 40 in Wheeling, West Virginia, when he collided with a protruding rail, damaging his car to the extent that the sum of $164.63 was required to repair it. Of this repair cost coclaimant Calvert Fire Insurance Company paid $100.73 by reason of a policy which it had theretofore underwritten; the remaining portion of $63.90 is due the Sonderman Motors, Inc., from Kenneth G. Smith.
The record in this case shows that the Bridge Street bridge had been abandoned by the state road commission on September 6, 1949, said road commission hoping that the city of Wheeling would assume its maintenance. The city of Wheeling was unable to do this because of financial difficulties, and no notices or barricades were placed by the road commission forbidding traffic to enter the bridge. It appears that the accident was unavoidable on the part of the claimant and the state road commission feels that the accident made claim for is its liability. A copy of the Sonderman Motors bill for repairs to Kenneth G. Smith’s automobile is included in the record.
The state road commission concurs in this claim and recommends that an award be made therefor under the shortened procedure provision of the state court of claims act, and the claim is approved by the attorney general’s office as one that should be paid.
*24Accordingly, an award is made by a majority of the court in the amount of sixty-three dollars and ninety cents ($63.90) to Kenneth G. Smith, and in the amount of one hundred dollars and seventy-three cents ($100.73) to Calvert Fire Insurance Company.